Citation Nr: 0029895	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher evaluation for residuals of 
bimalleolar fracture, left ankle, with fracture of distal 
fibula, currently rated as 10 percent disabling.

2.  Entitlement to service connection for mouth ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had approximately 20 years active duty service 
ending with his retirement in April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 1999, a statement of the case was issued in June 
1999, and a substantive appeal was received in July 1999.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 
Chapter 51 of title 38, United States Code, to reaffirm and 
clarify the duty of VA to assist claimants for benefits.  
H.R. 4864, Veterans Claims Assistance Act of 2000 (November 
9, 2000).  The revised provisions address certain 
circumstances which may require VA to conduct medical 
examinations or obtain medical opinions.  

The veteran was granted service connection for residuals, 
bimalleolar fracture of the left ankle by a rating decision 
dated February 1999 and assigned a 10 percent evaluation 
effective October 15, 1998.  

Service medical records indicate that in October 1982 the 
veteran fell off a stepladder and suffered injuries in the 
left ankle area.  After service, in September 1998, the 
veteran again fractured his left ankle.  The RO has 
established service connection for the inservice injury which 
has been described by the RO for rating purposes as 
residuals, bimalleolar fracture, left ankle, with fracture of 
distal fibula, post-operative status.  In reviewing the 
statement of the case and a supplemental statement of the 
case, both issued in June 1999, it appears that in 
determining an appropriate disability rating, the RO has 
expressly excluded any impairment due to the 1998 post-
service fracture.  However, the veteran has asserted that the 
post-service fracture was in the same location as the 
inservice fracture and that the weakened condition resulting 
from the inservice fracture may have contributed to the 1998 
fracture.  It thus appears that an implied claim of 
entitlement to service connection for the 1998 left ankle 
fracture has been raised.  Under the particular circumstances 
of this case where impairment due to the inservice injury may 
need to be distinguished from impairment due to the post-
service injury, adjudication of the implied secondary service 
connection claim may impact the increased rating issue on 
appeal.  It would appear to be in the bests interests of the 
veteran as well as in the interest of judicial economy to 
defer consideration of the increased rating issue pending 
initial adjudication of the secondary service connection 
issue. 

The veteran also contends that he suffers from mouth ulcers 
due to medication he takes for his service-connected left 
ankle disability.  Although medical records document 
treatment for ulcers of the mouth and include references to 
the veteran's assertion regarding a connection to the use of 
certain medications, there does not appear to be a medical 
opinion regarding the possible relationship between the mouth 
ulcers and the medication(s) in question.  Under the 
circumstances, the Board believes that the newly enacted 
provisions of the Veterans Claims Assistance Act of 2000 
requires additional action for the purpose of ascertaining 
the etiology of the mouth ulcers.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the left ankle disability and mouth 
ulcers should be associated with the 
claims file.

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for the disorders at issue.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.

3.  The veteran should then be scheduled 
for special VA orthopedic examination to 
ascertain the severity of the veteran's 
service connected residuals of 
bimalleolar fracture of the left ankle.  
The veteran should also be scheduled for 
an appropriate special VA examination to 
ascertain whether there is any current 
disability manifested by mouth ulcers 
and, if so, whether such disability is 
related to medication taken for the 
service-connected left ankle disability.  
It is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations, and all indicated special 
studies and tests should be accomplished.  

The orthopedic examiner should perform 
full range of motion testing of the left 
ankle and should clearly report both the 
normal ranges of motion for the ankle and 
the actual ranges of motion shown on 
testing of the veteran so as to allow for 
comparison.  Further, in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examination report should clearly 
indicate whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.  With regard to the 
different ranges of motion tested, the 
examiner should report at what degree 
such motion is limited by pain.  Further, 
the examiner should state whether any 
pain claimed by the veteran is supported 
by adequate pathology and is evidenced by 
visible behavior.  The examiner should 
offer an opinion, to the extent possible, 
as to whether it is at least as likely as 
not that the fracture suffered by the 
veteran in September 1998 was in any 
manner related to the service connected 
injury incurred in October 1982.  If not 
related to the service connected 
fracture, the examiner should, to the 
extent possible, distinguish the symptoms 
of and degree of impairment due to the 
service connected fracture from that of 
the nonservice-connected fracture.  

As to any disability which results from 
the mouth ulcers, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such disorder 
is related to the veteran's military 
service and/or whether the disorder is a 
direct result of NSAIDS taken due to the 
veteran's service connected left ankle 
disability or whether the disorder is 
aggravated by the medication.  

4.  The RO should then formally 
adjudicate the question of entitlement to 
secondary service connection for 
residuals of the 1998 left ankle 
fracture.  The veteran and his 
representative should be informed of the 
RO's determination and advised of 
appellate rights and procedures, 
including the necessity of filing a 
notice of disagreement if the veteran 
wishes to initiate an appeal from that 
determination. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims of 
entitlement to service connection for 
mouth ulcers and entitlement to an 
increased rating for left ankle 
disability can be granted.  The RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case 
addressing any issues which remain 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to comply with the Veterans 
Claims Assistance Act of 2000.  The veteran and his 
representative are free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 



